 166DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 4012,Communications Workers of America,AFL-CIO (Michigan Bell TelephoneCo.)andKenneth R. CrawleyCommunicationsWorkers of America,AFL-CIOand its District No. 4 (Michigan Bell TelephoneCo.)andKennethR. Crawley. Case 7-CB-2029and 7-CB-2029(2)June 30, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH,AND JENKINSOn March 19,1970, TrialExaminer Benjamin K.Blackburn issued his Decision in the above-entitledproceeding, finding that the Respondent Local4012,CommunicationsWorkersof.America,AFL-CIO,had engaged in and was engaging in cer-tain unfair labor practices,and recommending thatit cease and desist therefrom and take certain affir-mative action,as set forth in the attached Trial Ex-aminer'sDecision.He also found that the Respon-dents had not engaged in other unfair labor prac-tices alleged in the complaint and recommendedthat such allegations be dismissed.Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief;and theRespondent filed cross-exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,'conclusions,2and recommen-dations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respon-dent,Local 4012, Communications Workers ofAmerica, AFL-CIO, Pontiac, Michigan, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as italleges violations of the Act not found herein.'Although theissue was irrelevantto hisultimate determination, theTrialExaminer found in passing that Respondentsdid not departfrom theiruniform procedurefor theadministration of the maintenance-of-member-ship provision of the collective-bargaining agreement,since,according tothe Trial Examiner,Crawleywas "morethan 30 daysdelinquent in his duesobligation when he was discharged" However, if we were toassume therelevanceof the uniform procedure,the amountof time Crawleywas in ar-rears on the date he wasdischargedwould not be the criticaltime period,since theuniform procedure clearly providesthat a dischargewill not berequesteduntil anemployee is 30 daysin arrears, and then a 15-day graceperiod isprovided Here, as found by the Trial Examiner, Crawleywas only22 days inarrears when hisdischarge was requested However,this minorerror by theTrial Examinerhad nobearing upon his ultimatefinding thatRespondentsdid not violateSection8(b)(I)(A) and (2) by requestingCrawley's discharge,since we agree withthe Trial Examinerthat Respon-dents have no legal obligationto follow theuniform procedure in the situa-tionwhere an employee,likeCrawley,has once beenaccorded suchprocedureafter he cancelshis dues checkoffauthorization and thenbecomes current in his dues obligation for a time but becomes delinquentagain thereafter'We adopt the Trial Examiner's conclusionthat RespondentLocal 4012violated Section 8(b)(1 )(A) byadopting a resolution requiring that allmembers pay theirdues by checkoffauthorizationsWithout passing on theLocal's right to require employee Crawley to pay his dues in this manner,]the resolutionclearlywas improper,applying as it did notonly to Crawleybut to all membersSincethe remedywould not beaffected by findingswith regardto the July 10 and 29 letters to Crawley,we shall dismiss theTrial Examiner's findingsrelativetheretoThe Examiner's conclusions oflaw are amendedaccordinglyTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K.BLACKBURN,TrialExaminer: OnSeptember5, 1969,tKennethR Crawleyfiled anunfair labor practice charge against Local 4012,CommunicationWorkers ofAmerica,AFL-CIO,referred to herein as RespondentLocal. On Oc-tober 16 he filed an amended charge in Case7-CB-2029andanoriginalcharge,Case7-CB-2029(2), against Communications Workersof America,AFL-CIO,and its District No. 4,referred to collectively herein as Respondent Inter-national.The GeneralCounsel of the NationalLaborRelations Board,by theRegional DirectorforRegion7 (Detroit,Michigan),issued a con-solidated complaint on October 23 in which he al-legedthatRespondentsviolatedSection8(b)(I )(A) and(2) of the Actby causing MichiganBellTelephoneCompany,referred to herein asMichiganBellor the Company,todischargeCrawleyon August 29 and that Respondents vio-lated Section 8(b)( I )(A) by various other conduct.Respondents'answer,duly filed,admitted certainallegations of the complaint and denied others, in-cluding the allegations that they had committed un-fair labor practices. Pursuant to due notice,hearingwas held before me in Detroit on December 8 and9 and on January 6, 7, 8, and 9,1970. The prin-cipal issue litigatedwaswhetherRespondentsrequested Michigan Bell to discharge Crawley pur-suant to the maintenance-of-membership clause intheir contract or becauseCrawleyhad canceled hisdues checkoff authorization.'Dates are 1969, unless otherwise specified184 NLRB No. 20 LOCAL 4012, CWA167All parties appeared at the hearing and weregiven full opportunity to participate, to adducerelevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Uponthe entire record, including briefs filed by Respon-dents and the General Counsel,' and from my ob-servation of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF MICHIGAN BELLMichigan Bell is a Michigancorporationengagedin the operationof a telephone system.During1968 it grossed more than $500,000 and purchasedgoods valued at more than $50,000 which wereshipped directly to it in Michigan from points out-side that State. On the basis of these facts, admittedby Respondents, I find that MichiganBell is en-gaged in commerce within themeaningof Section2(6) and (7) of the Act.ll.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits, and Ifind that Respondents are labor organizationswithin the meaning of Section 2(5) of the Act.IIi.THE UNFAIR LABOR PRACTICESA. Facts1.BackgroundIn 1968 Communication Workers of America,AFL-CIO, staged a national telephone strike. Pat-tern-settingnegotiationswere conducted withWestern Electric Company. When agreement wasreached, CWA ordered its members to return towork prior to their ratification of the terms.CWA is organized on a district basis District 4comprises the States of Ohio and Michigan, headedby an international vice president. At the time ofthe 1968 strike, the Michigan segment of District 4was comprised of 36 local unions, headed by a dis-trict director.When the order to return to workwas received, 34 of the locals complied. Locals4000 and 4016, both located in the metropolitanDetroitarea in southeastMichigan,didnot.Respondent Local, located in Pontiac, did. Pontiacisapproximately 35 miles northwest of Detroit.Michigan initially rejected the national agreement.However, nationally the vote was in favor of theagreement. Michigan contracts were open at thattime under a wage reopener provision, thus givingrise to the local issues which prolonged the disputein that State. CWA conducted a second vote inMichigan, this time by mail ballots sent directly tothe homes of the members. The result favored thenational agreement.As a result of these events, Locals 4000 and 4016remained on strike without the authorization ofRespondent International for 2 weeks after theother 34 Michigan locals had returned to work.Pursuant to its contracts, Michigan Bell abrogatedcheckoff for Locals 4000 and 4016.Michigan Bell remits checked off dues directly toCWA's office in Washington, D C. CWA thenreturns to each local that portion of the amounts itreceiveswhich represents the local's share. In-cluded with the Company remittal each month is aso-called "reconciliation sheet." On it are listedemployees added to or dropped from checkoff eachmonth. CWA in turn sends this information back tothe Michigan director. However, there is a delay ofapproximately 4 months between the time an em-ployee cancels his checkoff authorization andreceipt of the reconciliation sheet by the Michigandirector.MichiganBell informs theMichigandirector directly each month which employees havecanceled their checkoff authorizations in thepreceding month. Both reports indicate how manyweeks the employee was on checkoff and howmany he was off in the month in which he canceled.Locals 4000 and 4016, on the one hand, andRespondent International, on the other, fell out as aresultof the unauthorized continuation of thestrike. Dues money was a sore point between them.SinceMichigan Bell was no longer checking offdues, Local 4000 sought to institute a plan in whichemployees would authorize payment through theircredit union. To this end it solicited its members tocancel their dues checkoff authorizations and sub-stitute for them authorizations for the Company todeduct amounts equal to their weekly dues fromtheir pay and send them to the credit union. Itpublicized this scheme extensively. One of themedia it used was recorded telephone messages.Employees were urged to call a certain number andlisten to instructions on how to go about supportingthe local in its fight with Respondent Internationalin this manner Respondent International obtainedan injunction. Litigation, the details of which arenot germane to this case, followed. However, as ofthe fall of 1968, more than a thousand employeesin the metropolitan Detroit area had canceled theirdues checkoff authorizations and were delinquentintheirdues. In August 1969, when KennethCrawley was discharged by Michigan Bell, thenumber was approximately the same By January1970, when this case was heard, it had dwindled tosomething over 500. Contracts between Respon-dent International and the Company containedcheckoff provisions prior to 1966. However, thecontract which was effective October 2, 1966, wasY The General Counsel'smotion to strike Respondents'Exhibits 49, 50,and 51, police records pertaining to Crawley,is hereby granted Other mo-tions contained in the General Counsel's brief to strike other portions ofthe record, including Respondents'Exhibits 56 and 57, Michigan Bell'spersonnel records pertaining to Crawley, are hereby denied 168DECISIONSOF NATIONALLABOR RELATIONS BOARDthe first to contain a maintenance-of-dues clause. Itreads, in pertinent part:Each employee who is a member of the Union:2.on or after the effective date of this Agree-ment, orwhichever is later, shall, as a condition of em-ployment pay or tender to the Union anamount equal to the periodic Union dues ....InApril 1967 Respondent International's execu-tive board adopted a uniform procedure for ad-ministration of this clause. It provides for the fol-lowing steps:1.Notification of the local by Respondent Inter-national that a member has canceled his checkoffauthorization.2.Personal contact of the member by the localto check on the situation and explain his obligationsto him.3.Certification by the local to its district vicepresident that the member is 30 days in arrears,with copy to the delinquent member.4.Request by Respondent International to em-ployer for discharge of the delinquent employee,with notice to him. Following receipt of the requestfor discharge, Michigan Bell, with Respondent In-ternational's concurrence, provides the employee a15-day grace period in which to pay up beforedischarging him. Following this uniform procedure,Respondent sought the discharge of all employeeswho were in violation of this provision of the con-tracts.Michigan Bell refused. At the time of thehearing in this case, that issue had reached arbitra-tion but no hearing had been held.The fight between Local 4000 and RespondentInternational took other forms than the litigationover money Prior to the 1968 strike, both plantand switching department employees in Michiganwere included in one bargaining unit and werecovered by one contract between Respondent In-ternational andMichigan Bell Effective July 30,1968, Respondent International transferred Detroitplant employees to a newly formed Local 4001. Inlate August 1968 it entered into a separate contractwith the Company covering a separate unit ofswitching department employees in Detroit. Plantemployees in Detroit continued under the statewidecontract covering plant and switching employees.During the period in 1968 relevant to this caseLocal 4001 was the loyal local in Detroit, Local4000, the dissident.In 1969 the dissident ex-leaders of Local 4000began a campaign to unseat Respondent Interna-tional in Michigan. To that end they formed an or-ganization called United TelephoneWorkers onJuly I and called a meeting in Detroit July 7. Atthis meeting they launched a statewide campaign toget a sufficient showing of interest to be able topetition for Labor Board representation elections inthe various bargaining units in the State. A secondrallywas held in Detroit on July 21 Show-of-in-terest cards were distributed at these rallies. Adeadline of August 1 was set for return of the cards.The campaign did not succeed in eliciting enoughinterest to permit the new labor organization tochallenge Respondent International in the statewideunit.However,UTW was able to file Case7-RC-9542 for an election in the Detroit switchingdepartment unit covered by the contract Respon-dent International and Michigan Bell executed inlate August 1968. That petition was pending at thetime of the hearing in this case.InAugust UTW launched a campaign to per-suademore employees to cancel their checkoffauthorizations as part of its drive to topple Respon-dent International.' In its propaganda it stressed thefact that hundreds of employees who had canceledtheirauthorizations the year before and beendelinquent ever since had not lost their jobs despiteRespondent International's best efforts to get themfired pursuant to the maintenance-of-dues provisionof its contract. Local 4001, the loyal local, con-ducted a countercampaign in which it resorted totaped telephone messages, dust as Local 4000 haddone the year before when it urged employees tocancel their checkoff authorizations as part of itsdrive to switch to the credit union plan. Upshot ofthis phase of the Battle of Detroit is Case 7-UD-82,a petition for a deauthorization election in oneMichigan Bell plant. It, too, was pending at the timeof the hearing in this case.2.The Kenneth Crawley storyKenneth Crawley, a Michigan Bell station in-staller, transferred to Pontiac in 1956. He became amember of Respondent Local. He authorizedcheckoff in 1962. He ran for the presidency of thelocal in 1964, 1966, and 1968. Each time he wasdefeated by Joseph Veresh. After the 1966 and1968 elections he protested, without success, thatVeresh or his supporters had engaged in objec-tionable conduct affecting the outcome. In 1966,when all other Michigan locals obeyed an order toreturn to work at the end of a statewide strike, heled a wildcat extension by Respondent Local. Thestrike collapsed when Veresh ordered the membersMichigan Bellhad resumed checkoff in Locals 4000 and4016 in the in-terimbetweensummer 1968 and summer 1969 DECISIONS OF NATIONAL LABOR RELATIONS BOARD169back to work. Crawley was the last employee todrift back He was censured by a trial board of thelocal for bringing it into disrepute by letters to theeditor of a Pontiac newspaper in which he criticizedVeresh for ordering members of the local back towork against their will. In 1968 he filed Case7-CB-1833 in which he charged that RespondentLocal had violated Section 8(b)(I)(A) of the Actby failing to represent him properly. Gravamen ofthis charge was a grievance which Crawley claimedVeresh had allowed to die by failing to take thenecessary action to carry it to the next step of thegrievance procedure in the time allowed eventhough the grievance had merit. The RegionalDirector found no merit to Crawley's charge. As aresult of all these experiences Crawley was not anadmirer of Joseph Veresh. By March 1969 he was,to put it mildly, a dissident member of RespondentLocal.On March 21 Crawley wrote Michigan Bell, asfollows:Pay-Roll Accounting Mgr:Effective as soon as possible, from this dayforward, please stop deducting union duesfrom my pay checksHe did so because he was aware of the situation inDetroit and wanted to create a similar test case ofthe maintenance-of-dues provision of the contractin Pontiac.' The Company obliged him. It deductedweekly dues of $1.15 from the check which hereceived on Tuesday, March 25 The wages wereearned in the week ending Saturday, March 15.Crawley's name was included among five on anotice of employees who had canceled checkoffwhich the Company sent to Respondent Interna-tional'sMichigan director, Herman Shelton, onApril 24. Shelton implemented Rspondent Interna-tional's uniform procedure for administration of themaintenance-of-dues clause in Crawley's case bynotifying Respondent Local under date of May 2.Soon after receipt of Shelton's letter, Veresh wentto the garage out of which Crawley worked in orderto talk to Crawley, the next step in Respondent in-ternational's uniform procedure. He asked WilliamOsborne to accompany him as a witness.' Vereshsaidhe understood Crawley had canceled hischeckoff authorization. Crawley replied that hehad. Veresh said he thought Crawley should pay hisdues.Veresh said he would hate to see anythinghappen to Crawley if he did not. Crawley said hewas not going to pay them. Veresh said he hadknown Crawley for a long time and he would bebetter off if he paid up. Crawley repeated that hewas not going to pay. Veresh asked Crawley if hewas sure that was the way he wanted it. Crawleysaid it was not the way he wanted it, but it was theway it was going to be. At no time did Veresh saythat he would get Crawley discharged if he did notreinstate his checkoff authorization. The only impli-cation of what Veresh did say was that Crawley wasputting his job in jeopardy if he insisted on not pay-ing in the face of the maintenance-of-dues clause inthe contract.On May 12 Respondent Local sent the requisitecertificate to Shelton, with copy to Crawley, thatCrawley was more than 30 days in arrears. It statedthat he owed $9.20 as of that date, or eight timesthe $1 15 set by Respondent Local as its weeklydues. On May 15 Shelton requested Michigan BelltodischargeCrawley pursuant to the contractUnder the heading "Date of Delinquency" on theform letter Shelton used was filled in "March,1969, Monthly Ded $5.75, Uncollected $2.30." Onthe same day Shelton sent Crawley a letter whichread.This is to advise you that, on the above date,theMichigan Bell Telephone Company hasbeen requested to terminate your employmentbecause of your failure to pay or to tenderperiodic Union Dues or equivalent as providedin the current contract with CWA.On May 28 D. E. Blank, supervising foreman ofthe garage out of which Crawley worked, tookCrawley to the office of Blank's boss, H. W. Hart-son. Crawley was handed a typed letter signed byBlank which reviewed the situation and warnedCrawley that ". . . if you should decide to continuein your present status and not abide by ... the cur-rent agreement the Company will be forced to ac-cept your resignation." He was told he had until 5p.m. on Monday, June 2, to pay his dues. Crawleyasked Hartson to put it in writing. Hartson wrote onamemo pad, "Should you not abide by . . theworking agreement by paying your dues delinquen-cy before the close of business on June 2, 1969,your resignation will be considered accepted."Hartson signed the paper and handed it to Crawley.Crawley contacted the Detroit office of theLabor Board. He was informed that he could bedischarged for failure to pay union dues when aproper collective-bargaining agreement providedfor such a condition of employment. Crawley nextThis finding is based on the testimonyof William Osborne,a fellow em-ployee, thatCrawley "wasn't too happy with a clause in the contract and hesaid he would quit taking out dues to see whether it was valid or not " I donot creditCrawley's explanationthat he canceledhis checkoffauthoriza-tion because he "was in hopes this would bong to the attention of higherpeople in my union, would come to me and approach me why I done this,outside ofmy local,where I could tell them exactly what was going onIdidn't intend to quit the union but I thought this would get action outside ofPontiac local and havesomebodycome down into Pontiac [i e , fromLansing, headquarters of the Michigan director] and see what in the heckwas goingon " Crawleyspent the better partof 3 days onthe witness standin this protracted hearing He was so evasive on cross-examination that histestimony is worthless John Livingstone, one of the leadersof UTW, di-vided dissident employees into three categories His third category struckme as a particularly apt descriptionof Crawleyas of March 1969, viz, "and there were others who were paying dues, who if it was safe not to paydues,theywouldn't pay dues,becausethey hated the CWA ""The General Counsel, relyingon Crawley's version of this conversation,has alleged a violation of Section 8(b)(I)(A) in that Respondents " .coercivelythreatened[Crawley they]would have[him] discharged if hedid not reinstate his dues checkoff authorization card"My findings arebased on the testimony of Osborne, as corroborated by Veresh I do notcreditCrawleyfor the reason already stated 170DECISIONSOF NATIONALLABOR RELATIONS BOARDcontacted his friend, Michael Shelley, chief stewardfor Respondent Local He asked Shelley to find outhow much he owed so that he could pay up Shelleycontacted Robert Parker, treasurer of RespondentLocal.Parker told Shelley that Crawley owed$12.65, or 1 1 times Respondent Local's weeklydues.On May 29 Crawley met Shelley at Salfi's Bar, ahangout for telephone men not far from the garagewhereCrawleyworked.Crawley gave Shelley$12.65 in cash. Shelley gave Crawley a receipt "forUnion Dues up to 6-2-69." Crawley wrote on thebottom of the receipt, "In protest of this transac-tion I remain Ken Crawley." Shelley immediatelycalled the Company to inform it that Crawley hadpaid his dues. Shelley turned the $12.65 in toParker.On June 2 Daniel Carr, the internationalrepresentative employed by Respondent Interna-tional to service Respondent Local as well asseveral other locals in the Detroit area, informedShelton by telephone that Crawley had paid hisdues. Shelton instructed Carr to keep him postedon whether Crawley continued to keep his duescurrent.On July 7 Crawley attended the first rally held byUTW in Detroit. He asked and was informed aboutthe situation in Detroit with respect to the hundredsof Michigan Bell employees who had stopped pay-ing dues without being discharged. That same dayCrawley met Shelley again in Salfi's Bar and paidhim $5, or 40 cents more than four times Respon-dent Local's weekly dues. Again Shelley gaveCrawley a receipt. This time Crawley wrote on it,"Due to the NAZI procedure I had to pay KenCrawley " Shelley turned this $5 in to Parker alsoRespondent Local's executive board held its'regularmonthlymeeting on July 10. Parker, amember of the board, was annoyed that Crawleywas harassing Respondent Local and, especially,him by canceling his checkoff authorization andpaying his dues belatedly and irregularly in cashHe moved that "... no more cash dues be collectedand ... all dues be by payroll deduction . . also,that anyone not complying be referred to the inter-national." The motion carried unanimously. Thesecretary was directed to send notices ". . . to thoseinvolved," namely, Crawley. On July 19, pursuantto the new policy, Shirley Reeve, Respondent Lo-cal's secretary, wrote Crawley, ". . . All dues col-lected by this Local in the future must be by payrolldeduction. In order for you to comply with thisdecision,a signed dues-deduction authorizationcard must be in my hands no later than August 11,1969."When Carr learned of the motion and the letter aday or two later, he told Veresh he thought thatrefusing to accept cash dues was contrary toRespondent International's policy and probably il-legal. He said he would check with Shelton. He did.Shelton confirmed his first impression. Carr toldVeresh that Shelton said Respondent Local shouldnot carry out its new policy. Veresh instructed Mrs.Reeve to undo her first letter to Crawley with asecond.Mrs. Reeve missed the point On July 29shewrote Crawley, "This is to insure that youreceivedmy letter of July 19, 1969, concerningcash dues. Enclosed is a copy of that letter, and aDues Deduction Authorization card. I may also addthat until dues deductions have been resumed tocomply with the Executive Board decision, duesmust be kept up to date by cash payment."In the meantime, on July 21, Crawley had at-tended the second UTW rally in Detroit. Again hebrought up the subject of fighting CWA by cancel-ing checkoff authorizations. On July 30 Crawleypaid Shelley $1.15, or I week's dues, in cash at Sal-fi'sBar Once again Shelley gave Crawley a receipt.This time, however, Crawley merely added hissignature. Shelley forgot to turn this payment in toParker.On August 7 Crawley mailed RespondentLocal a check for $2.30, or two times his weeklydues. Respondent Local received it on August 8. Itdid not deposit the check until September 9.6Pursuant to his instructions,Carr reportedCrawley's $5 payment of July 7 to Shelton shortlyafter it was received. Carr did not report the $1.15payment because no one connected with Respon-dent Local, other than Shelley, knew anythingabout it at the time. Carr reported the $2.30 pay-ment shortly after August 8. Whether this was be-fore or after August 12 is uncertain in the record.Inany event, on August 12, Shelton againrequested Michigan Bell to discharge Crawley forfailure to pay his dues. He used the same formletterhe had employed on May 15. This time,under "Date of Delinquency" he entered "Can-celledpayrolldeductionauthorizationMarch,1969." He sent a copy of this notice to Crawley thesame day, rather than a separate letter as he haddone on May 15. On the morning of August 29Blank told Crawley that, unless Crawley could showhim a receipt for dues up to that moment, he wouldnot let Crawley go to work. Crawley replied that hehad no receipt but that he was only 2 or 3 weeks inarrears. Blank discharged Crawley as requested byRespondent International. Crawley asked Blank toput the reason for his discharge in writing. Blankrefused.The Kenneth Crawley story immediately becamea cause celebrein the Battle of Detroit Local 4001,the loyal local, publicized Crawley's discharge in itsrecorded telephone messages as proof that failingto pay CWA dues could, indeed, cost dissident em-ployees their jobs. UTW countered with leaflets in-'This finding is based on a dated endorsement on the canceled check,which is in evidence Veresh and Parker testified that the check lay aroundRespondent Local's office a few days because of the nature of their opera-tions Both are full-time employees of Michigan Bell and carry out their du-ties as union officers at odd hours The General Counsel sought to elicit ad-mission that Veresh wanted to tear the check up rather than accept it,without success I make no such finding I attach no significance to the factthat Respondent Local held the check for a month before depositing it LOCAL 4012, CWAtended to reassure its supporters. One such, datedSeptember 18, read, in pertinent part:Here are the facts on the Pontiac splicer'referred to on the tape who was allegedly firedfor non payment of dues.1- He was not thirty days delinquent asrequired (and he has the receipts to prove it).2- Theprocedure outlined above was not in-itiated or carried out.3- Thecompany would not give this employeea written statement as to why he was being ter-minated.4- Thisman has filed charges with the NationalLaborRelationsBoard againstMBT andCWA. TheNLRB is presently investigating thecharges.5- Legal opinion is that he has a perfect caseand we are confident that he will be returnedto the payroll with back pay.Shelley did not remember receiving $1.15 fromCrawleyon July 30 until he read a copy ofCrawley's affidavit to the Labor Board in connec-tionwith this case sometime after September 5.Osborne also read the same affidavit.Officials ofRespondent International and officials of Respon-dent Local other than Chief Steward Shelley didnot become aware of the$1.15 until Osborne toldthem what he had read at a trial preparation con-ference a few weeks before this hearing opened onDecember 8. As of the time of the hearing Shelleyhad still not turned in the $1.15.B.Analysis and Conclusion1.The amount of Crawley's delinquencyA threshhold issue, since both the General Coun-sel and Respondents predicate their arguments, inpart,on their own calculations, is just how farCrawley was behind in his dues on August 12, whenShelton asked Michigan Bell to discharge him, andon August 29, when it did. The General Counselcontends that Crawley's $12.65 payment on May29 put Crawley 2 weeks ahead; Respondents con-tend that it left him nearly 2 weeks behind. I findthat it brought him just up to date.The General Counsel bases his calculation on aposition that the last weekly deduction made by theCompany paid Crawley's dues for the week endingSaturday, March 29, the week in which he receivedhis paycheck, and not for the week ending Satur-day,March 15, the week in which he earned themoney. He relies on the fact that Crawley was oncheckoff at the time maintenance of dues became a171condition of employment in early October 1966,and argues that, since Crawley's contractual obliga-tion began in that week, the money withheld fromhis wages in that week met his obligation for thatweek. There is no evidence of what week Crawley'sfirst payroll deduction back in 1962 was creditedto.Allwitnesses who were queried on the pointagreed that the question of whether dues deductedfrom wages meet an employee's obligation for workweek or pay week has never come up before.Ithink the General Counsel is wrong for anumber of reasons. First, it is more logical that the$1.15 taken out of the check Crawley received onTuesday, March 25, was, as part of a continuingpattern, intended to cover the week for which, notin which, he was being paid. I would find it difficultto believe that, when Crawley went on checkoff in1962, he continued to pay his weekly dues in cashfor 2 weeks after he signed the authorizationbecause the first deduction was not made until 2weeks later. Such precision in meeting this kind ofobligation does not comport with normal humanbehaviorTherefore, it seems more reasonable toinfer that Crawley's first payroll deduction went topay his dues for the week he was being paid for andthispattern continued without interruption untilMarch 1969. More important, however, is the factthatCrawley,Company, and Respondents alltreated his obligation as if this were soMarch 1,1969, fell on Saturday. There were five Saturdaysthatmonth, but only four Tuesdays.WhenMichigan Bell told Respondent International thatCrawley had canceled his authorization in thatmonth, it did not report that it had last taken duesout of his wages on Tuesday, March 25. Rather, itreported that it had deducted for only 3 of the 5dues weeks which fell in that month. Thus it was, ineffect,reporting that Crawley, through payrolldeductions, had met his obligations for the weeksending March 1, 8, and 15, but not for the weeksending March 22 and 29. Similarly, Crawley actedas though he understood his obligation, if any, tokeep his dues current though cash payments beganwith the week ending March 22. I was singularlyunimpressed with Crawley's efforts to persuade methat calculation of how much he owed was a taskbeyond his skill and that he was constantly askinghis friend, the chief steward, to find out how muchso that he could pay up. Multiplying $1.15 by thenumber of weeks which have elapsed since a par-ticular date in the past is within the capability offifth graders. Crawley is better educated and moreintelligent than that. There are 11 Saturdays fromMarch 22 to May 31. When Shelley inquired ofParker how much Crawley owed in the week end-ingMay 31, Parker told him $12.65, the preciseamount of 11 weeks' dues. Crawley paid thatamount without haggling. Shelley gave Crawley areceipt which specified that he was now paid up to'Crawleywent to Pontiac as a splicer's helper However,in 1959 he wasdemoted to station installer 172DECISIONSOF NATIONALJune 2; i.e., to the beginning of the week endingSaturday, June 7. Crawley only protested the factthat he had to pay union dues to keep his job, notthe amount he was told he owed or the period thereceipt indicated it covered. He knew full well thatthe period he was in arrears on May 29 was I Iweeks, the 1 1 weeks beginning with the week end-ingMarch 22 and ending with the week endingMay 31.Respondents, on the other hand, argue that thelast payroll deduction did not pay Crawley's duesthrough the week ending March 15 because heowed an additional $2.05 at that time. It chargeshim for 90 cents not paid in the spring of 1965when, apparently, his earnings were insufficient fora proper deduction and for I week's dues unpaid inthe spring of 1968. As to the latter, the strike whichtook place at that time lasted 4 weeks. When it wasover,Michigan Bell, for a reason unexplained. inthis record, deducted dues for only three of thoseweeks from all employees who were on checkoff.There is no evidence that Respondents have eversought to collect that week's dues directly from anyof their members or that they have claimed it as anobligation due and owing from any member otherthanCrawley.Moreover, the manner in whichRespondent Local calculated the amount Crawleyowed as of Saturday, May 3 1, already alluded to,and the fact that Respondent Local stated in itsMay 12 certificate to Shelton that Crawley thenowed $1.15 times eight, the precise number ofweeks from the week ending March 22 to the weekendingMay 10, leave no room to believe thatRespondents' effort to tack an extra $2 05 ontowhat Crawley owed is anything other than an af-terthought. I agree with the General Counsel thatRespondents had forgiven Crawley the $2.05 longbefore he canceled his checkoff authorization.Respondent also contends that Crawley shouldnot receive credit for the $1.15 payment of July 30which Shelley pocketed on the ground that Shelleywas acting beyond the scope of his authority aschief steward. However, Respondents accepted theother payments of $12.65 and $5 which Crawleymade through Shelley. By so doing, Respondentscloaked Shelley with apparent authority to receivedues from Crawley. Therefore, Shelley was actingas Respondents' agent when he took the $1 15 eventhough he failed to turn it in, and Crawley's ac-count must be credited with it.When Crawley handed Shelley $12.65 on May29, he paid his dues through Saturday, May 3 1.With that as a firm starting point, the calculation ofhow far behind he was on August 12 and on August29 is simple. The $5 he paid on July 7 equaled duesfor 4 weeks and, approximately, 2 days. Therefore,it paid his dues for the weeks ending June 7, 14, 21,and 28 and for Sunday, June 29, and Monday, June8Shelton,of course,had no way of knowing about the $1 15 paymentand maynot, in fact,have beentold aboutthe $2 30 payment at that timeTherefore,the smallest numberof days'delinquency which RespondentsLABOR RELATIONS BOARD30. The $1.15 he paid on July 30 paid his dues forIweek through Monday, July 7. The $2.30 checkhe mailed to Respondent Local on August 7 paidhis dues through Monday, July 21. Therefore, as ofAugust 12, when Shelton wrote to Michigan Bell,Crawley was 22 days in arrears." On August 29,when Michigan Bell discharged him, he was 39 daysbehind.2.The August 12 request as violationIhave bothered to figure out Crawley's duesstatus on August 12 and 29 with such precisionbecause "30 days" have such significance in theminds of the participants in the Battle of Detroit,Crawley included As point I in the portion of theUTW leaflet quoted above indicates, UTW's tacticsare predicated on the notion that no employee canbe discharged pursuant to the contract unless anduntil he is 30 days delinquent in his dues In fact,the part of the leaflet just before the section aboutCrawley already quoted sets forth UTW's un-derstanding of the procedure, thus-Legal counsel has indicated that these stepsmust be followed before members can be ter-minated under the Maintenance of Member-ship clause:1-Members must be delinquent at least thirtyday in paying their dues.2- Local should personally contact member todetermine whether the member plans to payhis or her dues on a -cash basis (this whenmember cancels his or her dues deductionauthorization).3- If member declines to pay, the Local notifysInternational and requests termination of em-ployee. A copy of the certificate of delinquen-cy and the request for termination should bemailed to the member, registered mail, with areturn receipt requested.4- The International, in writing, notifys thecompany by registered mail, return receiptrequested, to terminate the employee A copyof this request shall be transmitted to the em-ployee who shall have 15 calender days afterthe date of the request to pay up his or herdues.'It is apparent from the above that a member hasto be personally contacted,receive two letters, andthen has an additional 15 days to decide if he or sheis going to pay up dues before the company couldterminate an employee.Thisidea that he was safe so long as he did notcan be charged with predicating their request on is 29, the largest they mayclaim they acted on is 43 As discussed below, I think the point is unimpor-tant LOCAL 4012, CWA173fallmore than 4 weeks behind in his dues andwould always have a chance to escape by paying upeven if he did, and the idea that Michigan Bellwould consider his case the same as the hundredsof dissidents in Detroit and refuse to honor the con-tract explain Crawley's rashness in persisting in hiscampaign to harass Respondent Local. It also lies atthe heart of the General Counsel's theory.The precise wording of that part of RespondentInternational's uniform procedure which gives riseto the 30-day syndrome is, "When a member is inarrears in the payment of his or her periodic Uniondues for a period of 30 days, the Local should certi-fy to the appropriate Vice President (or NationalBargaining Unit Director) the name of the member,who has failed to pay or to tender to the Local anamount equal to the periodic Union dues, theamount of the delinquency, and a request for ter-mination of the employment of the member. Acopy of this certificate and request for terminationshould be mailed to the member in question, re-gistered mail, with a return receipt requested."The General Counsel's theory is two-pronged.First, he contends that Respondents violated theAct when they brought about Crawley's dischargeregardless of their motive for doing so because theydid not follow their own procedure,a per seap-proach.Alternatively, he contends that they areguilty because they were motivated not solely byCrawley's failure to pay his dues but by his dis-sidence and, especially, his refusal to go back oncheckoff following Respondent Local's executiveboard resolution of July 10 and Mrs. Reeve's lettersof July 19 and 29. Respondents deny that they weremotivated by anything other than Crawley's duesdelinquency and argue that, even if they were, sucha motive is legal since they were only trying to pro-tect themselves from Crawley's efforts to destroythem.Under the General Counsel'sper setheory, hecalculates Crawley's dues were paid through theweek ending August 2, with 40 cents change leftover.Thus, he argues, Crawley was less than 2weeksbehindwhenSheltonrequestedhisdischarge, less than 4 weeks behind when MichiganBell complied Therefore, he concludes, Crawleywas discharged when he was less than 30 days in ar-rears,andRespondent International's uniformprocedure was not complied with in that respect.Since I have found that the General Counsel's cal-culations are based on an incorrect premise andthatCrawley was, in fact, more than 30 daysdelinquent when he was discharged, it follows thatRespondents did not depart from the uniformprocedure in this respect even if the point is nowconsidered important.An integral part of the General Counsel's 30-dayposition is the additional fact that Crawley did notreceive a copy of a certification from RespondentLocal to Respondent International that, in August,he was more than 30 days behind. The GeneralCounsel'sposition is predicated on a misun-derstanding of the uniform procedure and the factsat the time complaint was issued. The complaint al-leges, and the answer denies, "On a date ... fallingwithin the first two weeks of August, 1969, Respon-dent Local, in writing, notified Respondent Interna-tional that the Respondent Local was requesting`termination of employment of ... [the ChargingParty] ... who ... [has] ... failed to pay or tenderto the Local an amount equal to the periodic uniondues.' Said written communication further statedthat the Respondent Local was certifying `that theabove members are in arrears in the payment ofUnion dues for a period of 30 days or more."' Asfound above, this is simply not true. RespondentLocal sent such a certificate, with copy to Crawley,as required by Respondent International's uniformprocedure in May but not in August. This factbrings the General Counsel's 30-day theory into thefocus of one simple question. Once Respondentshad accorded Crawley the full due process of theuniform procedure in May, were they legally boundto repeat the process in full in August whenCrawley continued his harassing tactics? I find thatthey were not.The procedure worked out by Respondent Inter-national and Michigan Bell for administering themaintenance-of-dues provision of their contracts iseminently fair. An employee who does not meet hisobligations gets two written notices from Respon-dent International, not to mention a personal con-tact by an official of his local. The notices are sentregisteredmail, return receipt requested, so thatthere can be no doubt that the employee has, infact, received them. At any time prior to a requestfor his discharge the employee can forestall it bysimply paying what he owes, the condition of em-ployment established by the contract Even afterthe request the Company still gives him 15 days inwhich to pay, and Respondents have no objectionto his retaining his job if he does meet his obliga-tions even at that late date. Herman Shelton,Michigan director for Respondent International,testified, and I find, that there has been no prior in-stance in which an employee has, like Crawley, per-sisted in refusing to pay his dues regularly and ontime after falling behind and then paying up oncewithin the framework of the uniform procedure."The hundreds of dissident employees in Detroit arenot like Crawley. In their cases, Respondent Inter-national has followed its uniform procedure, just as'The General Counsel stated on the record that he was not relying on adisparate treatment theoryRespondents contend that this concessionprecludes any finding against them since,if Crawley has been treated likeeveryone else,in that Respondent International requested his discharge forfailing to pay his dues, he cannot have been discriminated against I rejectRespondents'argument.The General Counsel did not intend to concede,and 1 do not interpret his remark as reasonably susceptible of being held toconcede, that there are other employees of Michigan Bell who have beentreated as Crawley was treated without an unfair labor practiceresultingThe General Counsel was, rather, referring to the fact that Crawley is theonly employee among the hundreds in Michigan who have canceled theircheckoff authorizations and whose discharges have been requested byRespondent International who has paid up once, fallen behind again, andhad his discharge requested a second time 174DECISIONSOF NATIONALLABOR RELATIONS BOARDitdid in May in Crawley's case, they have refusedto pay up at all, and Michigan Bell has failed toabide by the contract for reasons unexplained inthis record and having no relevance to this caseThe whole procedure is obviously designed to coveran employee who falls behind once and protect himif he wants to meet his obligation thereafter. It hasno bearing on employees who, like Crawley and theDetroit dissidents, are attempting to withhold theirdues as part of a continuing campaign to subvertCWA as bargaining representative for MichiganBell employeesA contrary holding would turnRespondent International's fair and reasonableuniform procedure into a potent weapon to be usedagainst itWhat is important about the Augustphase of the Kenneth Crawley story is not whetherCrawley was 29 or 31 days in arrears on August 12or 29, or whether he had another personal confron-tation with Joseph Veresh or some other official ofRespondent Local, or whether he received a copyof a certificate from Respondent Local to Respon-dent International that he was 30 days behind in hisdues before Shelton requested his discharge in hisAugust 12 letter to the Company. What is impor-tant is whether he did receive some reasonablenotice at that time of what was happening to him sothat he was accorded the process due a dissident inCrawley's unique position. He did get a copy ofShelton'sAugust 12 request that Michigan Belldischarge him. He did receive a reasonable graceperiod thereafter before the Company dischargedhim on August 29 The computation of how muchhe owed was not so complicated that he was in-capable of figuring it out and paying up betweenAugust 12 and 29. When he did not and lost his jobas a result, Crawley had no one to blame but him-selfThe General Counsel's relianceonKrambo FoodStores, Inc.,114 NLRB 241, andIBT, Local 85(Pacific Motor Trucking Company),175 NLRB No.112, is misplaced. Both are distinguishable on theirfacts. In the former, the question was whether dis-criminatees had paid their dues within the graceperiod provided by the union. Here, Crawley wasnot discharged until a grace period followingMichigan Bell's receipt of the request for hisdischarge had expired. In the latter, the union notonly accepted and retained dues tendered by thediscriminatee but even waived his delinquencies.The second facet of the General Counsel'stheory, i.e., that Respondents were not motivatedsolely by Crawley's dues delinquency when the Au-gust 12 request was sent, is predicated on the samemisconception as the first. In addition to themistaken paragraph already quoted, the complaintspecificallyalleges thatRespondents requestedCrawley's discharge because of Crawley's "failure to execute a written authorization permittingMichigan Bell to check off dues or assessments ...and activities as a dissident member ...." Therecan be no doubt in this record that RespondentLocal was motivated by Crawley's cancellation ofand refusal to renew his checkoff authorization.Treasurer Robert Parker's frank admission of hisreason for proposing the resolution adopted by theexecutive board on July 10 and the still-hostilewording of Secretary Reeve's second letter toCrawley on Julyy 29 despite the fact, as Parker sorevealingly phrased it, Respondent Local got its"fanny chewed no end" by Respondent Inter-national for acting contrary to CWA policy makethis point crystal clear. In the General Counsel'stheory this motive is the controlling motive. Inthe complaint he traces it to Respondent Interna-tional by assuming that the step which followedMrs. Reeve's July 29 letter was an early Augustcertificate from Respondent Local to RespondentInternational that Crawley was 30 days in arrears.Once again, the key fact is that there was no suchcertificate.The General Counsel's theory falls because hehas failed to establish by a preponderance of theevidence that the motive which animated Respon-dent Local was the motive which animated Respon-dent international when the August 12 request forCrawley's discharge was sent to Michigan Bell.Shelton was the official responsible for sending thatrequest. Therefore, his motive for doing so is thedeterminative one. The only contact between Shel-ton and Respondent Local was through Carr, theinternationalrepresentative,during the periodwhen the local was so busily engaged in trying toforce Crawley back onto checkoff because it felt itwas being harassed by him. I credit Carr's and Shel-ton's denials that they had anything at all to do withor even knowledge of that activity at the local level.Icredit their testimony that the only discussion theyhad about Crawley just before August 12 wasCarr's 'informing Shelton, pursuant to Shelton'sstanding instructions, that Crawley was behind inhis dues. I credit Shelton's testimony that he actedon his own initiative in sending the August 12request and not because Respondent Local hadrequested him to do so in any way. I attach no sig-nificance to the coincidence that Shirley Reeve'sletter of July 19 set August 11 as a deadline bywhich Crawleymustauthorize checkoff while Shel-ton's request to Michigan Bell to discharge CrawleyisdatedAugust 12. I find that Shelton wasmotivated solely by Crawley's dues delinquencywhen he caused Michigan Bell to dischargeCrawleyThe General Counsel's improper motive theoryfalls for a second reason. Even if he had succeededinestablishing that Shelton acted at RespondentLocal'srequest,whether express or implied,because Crawley refused to go back on checkoff,Respondents would still have been requesting thedischarge solely because of Crawley's delinquencyin dues within the meaning of Board precedent. Asispointed out inGeneralMotorsCorporation,Packard Electric Division,134 NLRB 1107, 1117,"Employees do not have a protected right to refrain LOCAL 4012,from paying union dues lawfully required under avalid union-security contract or to be continually orwillfully delinquent in such respect."In this case asin that, checkoff is merely incidental to Respon-dents' right to timely receipt of dues. Therefore, amotive growing out of Crawley's efforts to subvertRespondents'rights is not one proscribed by theAct.Respondents accepted dues tendered by Crawleyafter the May request for his discharge. However,he did not tender any after the August request.Thus, the exception laid down inColgate-PalmoliveCompany,138 NLRB 1037, and reiterated inStateSand and Gravel Company,155 NLRB 273, to thegeneral rule ofGeneral Motors-Packard, supra,hasno application here. Therefore, since Respondentsrequested the discharge of Kenneth Crawley pur-suant to a valid union-security contract solelybecause of his delinquency in dues, they did notthereby violate Section 8(b)(I )(A) and (2) of theAct.3.The ancillary 8(b)(1)(A) allegationsAs I have already indicated in footnote 5 above, Ido not credit Crawley's story that ". .Vereshnotified me that [canceling checkoff] was a viola-tion of the contract, and that if I did not get backon the payroll deductions I could lose my job. I'mquite sure he said he would pet my job." Therefore,Ifind that Respondents did not violate Section8(b)(1)(A) of the Act by threatening to haveCrawley"discharged if he did not reinstate his duescheckoff authorization card."The complaint also alleges the July 10 resolutionby RespondentLocal'sexecutive board and thesecretary's letters of July 10 and 29 as violations.Respondents rely onGeneralMotors-Packard,supra,inwhich the Board adopted the Trial Ex-aminer's finding that,". . .in the circumstances ofthiscase,[a checkoff requirement]was bothreasonable and necessary to a fair administration ofthe contract with due regard for the rights of allparties concerned, namely, the Company, the [Un-ion],and the employees." However, the betterview and one more appropriate to the circum-stances of this case,isthat"..dues checkoffauthorizations must be made `voluntarily'and ...an employee has `a right under Section 7 of the Actto refuse to sign checkoff authorization cards."'IUE, Local 601 (Westinghouse Electric Corpora-tion),180 NLRB No.168. Respondent Local's ac-tions were directed only againstCrawleyand wereintended to restrain and coerce him in his right tofight CWA.While a strong argument can be madethat Rspondent Local had a right to protect itselfagainst Crawley'sharassment in this manner, thusbringing this case within the ambit ofGeneral Mo-tors-Packard, Iam persuaded to the contrary, first,by the fact that Respondent International itself con-sideredRespondentLocal'saction illegal and,second,by the fact that Respondent Local, not-CWA175withstanding,has neverofficially revoked the of-fending resolution.To the contrary,the last actionit took in this area even after being informed that itwas acting illegally was Mrs. Reeve's letter of July29 to Crawley. That letter clearly implies that thenew procedure is still in full force and effect.Therefore, I find that Respondent Local, but notRespondentInternational,violatedSection8(b)( I )(A) of the Act when itadopted a resolutionand informed Kenneth Crawley that dues couldonly be paid through checkoff.Upon the foregoing findings of fact, and on theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Michigan Bell Telephone Company is an em-ployerengaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.CommunicationsWorkersofAmerica,AFL-CIO, its District 4, and its Local 4012 arelabor organizations within the meaning of Section2(5) of the Act.3.By adopting a resolution and informing Ken-neth Crawley that dues can only be paid throughcheckoff, Local 4012, Communications Workers ofAmerica,AFL-CIO,has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(b)(I )(A) of the Act.4.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The allegations of the complaint that Commu-nicationsWorkers of America,AFL-CIO,and itsDistrict 4,have engaged in unfair labor practiceswithin the meaning of Section8(b)(1)(A) and (2)of the Act have not been sustained.6.The allegations of the complaint that Local4012,CommunicationsWorkersofAmerica,AFL-CIO,has engaged in unfair labor practiceswithin themeaningof Section 8(b)(2) of the Acthave not been sustained.7.The allegation of the complaint that Local4012,CommunicationsWorkersofAmerica,AFL-CIO, has violated Section 8(b)(1)(A) of theAct bythreatening to have Kenneth Crawleydischarged if he did not reinstate his dues checkoffauthorization card has not been sustained.THE REMEDYHaving found that Respondent Local has en-gaged in unfair labor practices by adopting aresolution that dues can only be paid throughcheckoff,Iwill recommend that it cease and desistfrom giving any force or effect thereto and that itsexecutive board adopt a new resolution rescindingthe old one.Iwill not recommend that RespondentLocal officially notify Kenneth Crawley of its returnto its old policy on payment of dues since, in viewof my other findings in this case, such a remedywould be pointless. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby issuethe following:RECOMMENDED ORDERLocal 4012, Communications Workers of Amer-ica,AFL-CIO, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Giving any force or effect to a resolutionadopted by its executive board on July 10, 1969,that no more cash dues be collected and all dues beby payroll deduction(b) In any like or related manner restraining orcoercing employees of Michigan Bell TelephoneCompany in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Adopt, through its executive board, a resolu-tion rescinding the said resolution of July 10, 1969.(b) Post at Respondent Local's office or unionhall copies of the attached notice marked "Appen-dix. "10 Copies of said notice, on forms provided bythe Regional Director for Region 7, after being dulysigned by Respondent Local's representative, shallbe posted by Respondent Local immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Local to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Mail to the Regional Director for Region 7copies of the attached notice marked "Appendix"for posting by Michigan Bell Telephone Companyat its places of business in Pontiac, Michigan, inplaces where notices to employees are customarilyposted, if the said employer is willing to do so. Co-pies of said notice, to be furnished by the RegionalDirector, shall, after being signed by a representa-tive of Respondent Local, be forthwith returned tothe Regional Director for said posting.(d)Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith."IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges the commission ofany unfair labor practices by CommunicationsWorkers of America, AFL-CIO, and/or its District4, and insofar as it alleges that Local 4012, Com-municationsWorkers of America, AFL-CIO, vio-lated Section 8(b)( I )(A) of the Act by threateningto have Kenneth Crawley discharged if he did notreinstate his dues checkoff authorization card.i" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board -ii In the event that this recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Directorfor Region 7, in writing, within 10 days from the date of this Order,what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require you to pay your uniondues through payroll deductions. All our mem-bers are free to pay their dues directly to thelocal in cash rather than execute a checkoffauthorization if they so desire.LOCAL 4012,COMMUMICATIONSWORKERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Region 7, 500 Book Building, 1249Washington Boulevard, Detroit, Michigan 48226,Telephone 313-226-3200.